SUMMARY ORDER
Defendant-Appellant JMD, Inc. (JMD) appeals the United States District Court for the Southern District of New York’s (Sweet, J.) decision granting summary judgment for Plaintiff-Appellee Arbitron, Inc. (Arbitron) and awarding $487, 853, 91, plus interest, in damages. We assume the parties’ familiarity with the facts of the *756case, its procedural history, and the scope of the issues on appeal.
In Arbitron Inc. v. Tralyn Broadcasting, Inc. (Arbitron I), 400 F.3d 130 (2d Cir.2005), this Court held that the “escalation clause” in a 1997 agreement between Arbitron and Defendant Tralyn Broadcasting, Inc., which Arbitron later assigned to JMD, was not unenforceably vague. Arbitron I remanded the case for consideration of whether JMD could show that Arbitron violated the implied covenant of good faith and fair dealing, which inheres in all New York contracts, or an analogous requirement under the New York Uniform Commercial Code. On remand, however, JMD sought principally to reargue questions this Court decided in Arbitron I and failed to present evidence sufficient to survive summary judgment on any material questions of fact relevant to whether Arbitron performed the contract at issue in bad faith. Accordingly, we affirm the District Court’s judgment for the reasons ably stated by that court.